BRIAN QUINN
                                Chief Justice

                              JAMES T. CAMPBELL
                                   Justice

                              MACKEY K. HANCOCK
                                   Justice

                              PATRICK A. PIRTLE
                         Justice | |Court of Appeals

                          Seventh District of Texas
                        Potter County Courts Building
                         501 S. Fillmore, Suite 2-A
                         Amarillo, Texas 79101-2449
                      www.7thcoa.courts.state.tx.us | |
                                 PEGGY CULP
                                    CLERK


                              MAILING ADDRESS:
                               P. O. Box 9540
                                 79105-9540


                             (806) 342-2650 | |
                                July 1, 2008

|David W. Holmes                   |                                     |
|Attorney at Law                   |                                     |
|630 N. Main                       |                                     |
|Borger, TX 79007                  |                                     |


      RE:   Case Number: 07-08-00152-CR
            Trial Court Case Number: 10036


      Style:      John Wayne Jackson
            v.
            The State of Texas


      Dear Mr. Holmes:


           Appellant's brief filed on June 23, 2008, is premature and  does
      not comply with Rule 38.1(d), (f), and  (h)  of  the  Texas  Rules  of
      Appellate Procedure.  All subsections require references to the record
      which, since the clerk's record has not been filed,  and  is  not  due
      until July 29, 2008, cannot be determined.  The Court  hereby  strikes
      Appellant's brief and directs counsel  to  re-brief  with  appropriate
      citations to the  appellate  record.   Appellant's  brief  is  due  in
      accordance with Rule  38.6(a)(1)  of  the  Texas  Rules  of  Appellate
      Procedure.  Appellee's brief will be due thirty days after Appellant's
      brief is filed.

                                       Very truly yours,


                                       PEGGY CULP, CLERK




                                       By: ____________________________



|xc:  |Clay Ballman                                                        |